UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MARIE WINFIELD,

 

)
)
Plaintiff, )
)
v. ) CIVIL ACTION

) NO. l?-llOBl-WGY
PATRICK KEEFE, and )
cHAD cooPER, )
)
Defendants. )
)

YOUNG, D.J. February 20, 2019

MEMORANDUM AND ORDER

“Qualified immunity attaches when an official's conduct
does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.” City of

Escondido, Cal. v. Emmons, 139 S. Ct. 500, 503 (2019) (quoting

 

Kisela v. Hughes, 138 S.Ct. 1148, 1152 (2018) (per curiam));
Alfano V. §y§§§, 847 F.3d 71, 75 (lSt Cir. 2017}. “The
doctrine's prophylactic sweep is broad: it leaves unprotected
only those officials who, ‘from an objective standpoint, should
have known that their conduct was unlawful.'“ Alfano, 847 F.3d
at 75 (quoting MacDonald v. Town of Eastham, 745 F.Bd 8, ll (lst
cir. 2014) (quocing Haley v. city of Bos., 657 F.3d 39, 47 (1st
Cir. 2011)). “Put another way, the doctrine protects ‘all but

the plainly incompetent or those who knowingly violate the

law.'" Alfano, 847 F.3d at 75 (quoting Malley v. Briggs, 475
U.S. 335, 341(1986)).

“The qualified immunity analysis entails a two-step
pavane.” Alfano, 847 F.3d at 75. “The first step requires an
inquiring court to determine whether the plaintiff's version of
the facts makes out a violation of a protected right.” £g; “The
second step requires the court to determine ‘whether the right

at issue was ‘clearly established' at the time of defendant's

 

alleged misconduct.’” Id. (quoting Pearson v. Callahan, 555 U.S.

223, 232 (2009). “These steps, though framed sequentially, need
not be taken in order.” Id. “The ‘clearly established' analysis
has two sub-parts.” Id. “The first sub-part requires the

plaintiff to identify either ‘controlling authority’ or a
‘consensus of cases of persuasive authority' sufficient to send
a clear signal to a reasonable official that certain conduct
falls short of the constitutional norm." §§L (quoting Wilson v.
EE, 525 U.s. 603, 617 (1999>).

“The first sub-part of this analysis ‘must be undertaken in
light of the specific context of the case, not as a broad
general proposition.'” Alfano, 847 F.3d at 76 (citing Brosseau
v. Haugen, 543 U.S. 194, 198, 125 S.Ct. 596, 160 L.Ed.2d 583
(2004) (per Curiam)). The Supreme Court, in City of Escondido,
§§l; v. Emmons, 139 S. Ct. 500, 503 (2019), recently emphasized

the heightened level of specificity required:

[2]

“This Court has repeatedly told courts ...
not to define clearly established law at a
high level of generality.” Kisela, 584 U.S.,
at --~-, 138 S.Ct., at 1152 (internal
quotation marks omitted). That is
particularly important in excessive force
cases, as we have explained:

“Specificity is especially important in the
Fourth Amendment context, where the Court
has recognized that it is sometimes
difficult for an officer to determine how
the relevant legal doctrine, here excessive
force, will apply to the factual situation
the officer confronts. Use of excessive
force is an area of the law in which the
result depends very much on the facts of
each case, and thus police officers are
entitled to qualified immunity unless
existing precedent squarely governs the
specific facts at issue....

“[I]t does not suffice for a court simply to
state that an officer may not use
unreasonable and excessive force, deny
qualified immunity, and then remit the case
for a trial on the question of
reasonableness. An officer cannot be said to
have violated a clearly established right
unless the right‘s contours were
sufficiently definite that any reasonable
official in the defendant's shoes would have
understood that he was violating it."
Kisela, 584 U.S., at ~»--, 138 S.Ct., at
1152 (internal quotation marks omitted).

City of Escondido, Cal. v. Emmons, 139 S. Ct. 500, 503 (2019)
(emphasis added).

“The second sub-part asks whether an objectively reasonable
official in the defendant's position would have known that his
conduct violated that rule of law.” Alfano v. Lyn§h, 847 F.3d
71, 75 (1st Cir. 2017) (citing Wilson v. City of Bos., 421 F.3d

45, 57-58 (1st Cir. 2005)). “The question is not whether the

[3]

official actually abridged the plaintiff's constitutional rights
but, rather, whether the official's conduct was unreasonable,
given the state of the law when he acted.” §g; at 75-6 (citing
Amsden v. §§£an, 904 F.2d 748, 751-52 (1st Cir. 1990)).

Here, Marie Winfield (“Winfield”) and her husband Robert
originally commenced a multi-count complaint against a number of
Andover police officers. Only Winfield's claim that Andover
Police Chief Patrick Keefe (“Keefe”) and Andover Police
Lieutenant Chad Cooper (“Cooper”) used excessive force when
escorting her from the police station survived the motion to
dismiss Winfield v. Town of Andover, 305 F. Supp. 3d 286, 300
(D. Mass. 2018).

Now Keefe and Cooper, armed with affidavits and a video
recording of the encounter at the police station, move for
summary judgment on the remaining counts. The video may be
divided into two segments1 - a lengthy bright depiction of the
encounter from multiple security cameras within the police

station and a shorter, much darker and blurry segment from a

 

1 The use of the word “segment” here in no way derogates
from this Court’s duty to “examine the actions of the government
officials leading up to the seizure” (“the broad view”). §t;
Hilare v. City of Laconia, 71 F. 3d 20, 26 (lst Cir. 1995). See
Young v. City of Providence ex rel Napolitano, 404 F. 3d 4, 22
(JF“ Cir. 2005). Cf Plakas v. Drinski, 19 F. 3d 1143, 1150 (7th
Cir. 1994); Dickerson v. McClellan, 101 F. 3d 1151, 1161 (Eth
Cir. 1996} (“the segmented approach”). See Hon. Jack Zouhary, A
Jedi Approach to Excessive Force Claims: May the Reasonable

Force Be With You, 50 U. Toledo L. Rev. 1 (2018).
[4]

 

 

 

single more distant security camera outside. Winfield and her
husband counter with affidavits of their own.

“[W]hether an objectively reasonable official in the
defendant's position would have known that his conduct violated
[a clearly established constitutional right],” Alfano, 847 F. 3d
at 75, is a mixed question of fact and law. It is the Court
that establishes the legal standard defining the “objectively
reasonable official." Here, in light of the irrefutable
evidence provided by the video inside the police station, this
Court has no hesitancy in ruling as matter of law that no
reasonable police officer would have understood their conduct to
have violated constitutional norms.

The blurry video outside the police station presents a
different situation. One cannot tell specifically what is going
on, and Robert Winfield's affidavit alleges that Keefe and
Cooper pushed Marie Winfield “using as much force as possible”
and “pushed [her] as hard as they could.” Robert Winfield Aff'd
77 21-22.

True, there are various non-material inconsistencies in the
Winfields' affidavits and parts of them are nonsense in non-
material ways in light of what accurately can be discerned from
the video. Moreover, it would have been utterly out of
character and counter productive for Keefe and Cooper to have

spent hours entreating, cajoling, and gently guiding Winfield

[5]

out of the police station to then, having achieved their goal,
roughly to have shoved her into the family car. Yet none of
these observations makes a whit of difference.

This is a jury case, triable as of right to a duly
qualified jury under the Seventh Amendment. It is the jury's
conclusions, not mine, that matter. See generally Dan M. Kahan,

David A. Hoffman & Donald Braman, Whose Eyes Are You Going to

 

Believe? Scott v. Harris and the Perils of Cognitive
Illiberalism, 122 Harv. L. Rev. 837 (2009).

While it would be facile to rule that no reasonable jury
could find for Marie Winfield, it would be wrong.

The summary judgment standard bears repeating here: this
Court may not act as a trier of fact, but rather must “draw all
reasonable inferences in favor of the nonmoving party, and . . .
not make credibility determinations or weigh the evidence.”

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150,

 

(2000) (citations omitted). Thus, all inferences must be drawn
in the light most favorable to Winfield, as opposed to the video
itself as urged by defendants, because the video capturing the
events outside the lobby is ambiguous. See Freedman v. Ali, No.
l€-CV-lll§l-DJC, 2018 WL 5982018, at *4 (D. Mass. Nov. 14, 2018)
(Casper, J.) (citing Morris v. Leblanc, 674 F. App‘x 374, 378

n.€ (Sth Cir. 2016). Winfield has put forth enough evidence, as

[6]

the non-moving party, to establish a genuine issue of material
fact that needs resolution by a jury at trial.

For purposes of the qualified immunity analysis at summary
judgment, the issue is properly defined as: whether Winfield has
the right to be free of the defendants' use of force by their
pushing Winfield with as much force as possible and as hard as
they could to her car, causing her injury, after two and one-
half hours of cajoling her to leave the police station building,
and her refusing to leave after being ordered to leave by
police.

Winfield points to no First Circuit authority directly
supporting such a “clearly established” right. Nevertheless,
viewing the facts in the light most favorable to Winfield, as
this Court must, her claim comes within the ambit of First
Circuit jurisprudence. See, e.g., Morelli v. Webster, 552 F.3d
12, 23 (1st Cir. 2009) (summary judgment on excessive force
claim reversed where officer grabbed plaintiff by wrist, slammed
her against a wall and held her there for three minutes,
resulting in torn rotator cuff); Alexis v. McDonald's Rests. of
Mass., Inc., 67 F.3d 341, 353 (1st Cir. 1995) (summary judgment
on excessive force claim reversed where non-resisting plaintiff
dragged over a table, handcuffed, and carried through a

restaurant resulting in bruising).

[7]

While “not every push or shove rises to the level of a

constitutional violation," Gaudreault v. Municipality of Salem,

 

 

Ha§§;, 923 F.2d 203, 205 (1st Cir. 1990), were the Winfields to
be believed, reasonable officers in the defendants’ positions
should have understood that their actions infringed her rights
by pushing her “using as much force as possible” and “as hard as
they could” and causing injury. Robert Winfield Aff. 11 21»22.

Accordingly, the Court DENIES qualified immunity and
summary judgment on so much of Winfield’s federal and state
claims for excessive force as pertains solely to events once she
left the police station through her being driven away in the
family car. In all other respects summary judgment is ALLOWED
for the defendants on the ground of qualified immunity.

SO ORDERED.

   
 

WILLIAM G.
DISTRICT

[8]

